Exhibit 10(c)

 

AMENDMENT NO. 2

 

AMENDMENT NO. 2, dated as of January 23, 2014 (this “Amendment”), by and among
Tenet Healthcare Corporation, a Nevada corporation (the “Borrower”), Citicorp
USA, Inc., as Administrative Agent (in such capacity, the “Administrative
Agent”) under the Credit Agreement (as defined below), the Loan Parties and the
Lenders party hereto.

 

PRELIMINARY STATEMENTS:

 

WHEREAS, reference is hereby made to the Amended and Restated Credit Agreement,
dated as of October 19, 2010 (as amended, supplemented, amended and restated or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, the Administrative Agent and each Lender and Issuer from time to time
party thereto (capitalized terms used but not defined herein having the meaning
provided in the Credit Agreement);

 

WHEREAS, pursuant to Section 11.1 of the Credit Agreement, the Borrower has
requested that the Administrative Agent and the Requisite Lenders consent to the
amendment to the Credit Agreement set forth herein;

 

WHEREAS, each Lender party hereto has agreed to consent to the amendment set
forth herein, in each case, on the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

 

1.                                      Amendment to the Credit Agreement. 
Effective as of the Amendment Effective Date (as defined below) and subject to
the satisfaction of the terms and conditions set forth herein, the definition of
“Excluded Subsidiary” is hereby amended and restated in its entirety to read as
follows:

 

“Excluded Subsidiary” means, (a) each Subsidiary of the Borrower designated from
time to time by the Borrower as such, unless the Borrower shall have
subsequently revoked such designation by written notice of such revocation to
the Administrative Agent and such Subsidiary shall have complied with the
requirements of Section 7.10(a) (Additional Collateral and Guaranties);
provided, however, that (i) the aggregate total assets of all Excluded
Subsidiaries on the last day of the most recent fiscal period for which
financial statements have been delivered pursuant to Section 6.1 (Financial
Statements) shall be less than 30% of the Consolidated total assets of the
Borrower and its Subsidiaries as of such date and (ii) the aggregate gross
revenues of all such Subsidiaries for any Fiscal Quarter shall be less than 30%
of the Consolidated gross revenues of the Borrower and its Subsidiaries for such
Fiscal Quarter, in each case determined in accordance with GAAP, (b) any
Subsidiary of the Borrower of which less than 60% of the outstanding Voting
Stock is, at the time, directly or indirectly, owned or controlled by the
Borrower or one or more Guarantors and (c) as of the Effective Date, each of the
Subsidiaries of the Borrower listed on Schedule 1.1(a) (“Excluded
Subsidiaries”).

 

2.                                      Conditions to Effectiveness.  This
Amendment shall become effective on the date when each of the following
conditions precedent have first been satisfied (the “Amendment Effective Date”):

 

--------------------------------------------------------------------------------


 

(a)                                 this Amendment shall have been executed and
delivered by the Borrower, the Loan Parties, the Requisite Lenders and the
Administrative Agent;

 

(b)                                 there shall have been paid to the
Administrative Agent, for the account of itself and the Lenders, as applicable,
all fees and expenses (including, to the extent invoiced, the reasonable fees
and expenses of Weil, Gotshal & Manges LLP) due and payable on or before the
Amendment Effective Date;

 

(c)                                  each of the representations set forth in
Section 3 hereof shall be true and correct as of the Amendment Effective Date;
and

 

(d)                                 no Default or Event of Default shall have
occurred and be continuing as of the Amendment Effective Date.

 

3.                                      Representations and Warranties.  By its
execution of this Amendment, the Borrower hereby certifies that:

 

(a)                                 (i) each Loan Party has taken all necessary
action to authorize the execution, delivery and performance of this Amendment,
(ii) this Amendment has been duly executed and delivered by each Loan Party,
(iii) this Amendment is the legal, valid and binding obligation of the each Loan
Party, enforceable against it in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles and (iv) such
execution, delivery and performance will not (A) contravene or violate any Loan
Party’s Constituent Documents, (B) violate any other Requirement of Law
applicable to any Loan Party or any order or decree of any Governmental
Authority or arbitrator applicable to the Borrower or (C) conflict with or
result in the breach of, or constitute a default under, or result in or permit
the termination or acceleration of, any Related Document or any other material
Contractual Obligation of any Loan Party;

 

(b)                                 each of the representations and warranties
made by any Loan Party in the Credit Agreement, as amended hereby, and the other
Loan Documents to which it respectively is a party or by which it is bound, is
true and correct in all material respects on and as of the Amendment Effective
Date (other than representations and warranties in any such Loan Document which
expressly speak as of a specific date, which shall have been true and correct in
all material respects as of such specific date); and

 

(c)                                  no Default or Event of Default has occurred
and is continuing.

 

4.                                      Acknowledgments; Liens Unimpaired.  Each
Loan Party hereby acknowledges that it has read this Amendment and consents to
the terms hereof, and further hereby affirms, confirms, represents, warrants and
agrees that (a) notwithstanding the effectiveness of this Amendment, the
obligations of such Loan Party under each of the Loan Documents to which it is a
party shall not be impaired and each of the Loan Documents to which such Loan
Party is a party is, and shall continue to be, in full force and effect and is
hereby confirmed and ratified in all respects; (b) after giving effect to this
Amendment, (i) the execution, delivery, performance or effectiveness of this
Amendment shall not impair the validity, effectiveness or priority of the Liens
granted pursuant to the Loan Documents and such Liens shall continue unimpaired
with the same priority to secure repayment of all Obligations, whether
heretofore or hereafter incurred and (ii) in the case of any Guarantor, its
Guaranty, as and to the extent provided in the Loan Documents, shall

 

2

--------------------------------------------------------------------------------


 

continue in full force and effect in respect of the Obligations under the Credit
Agreement and the other Loan Documents; (c) the execution, delivery, performance
or effectiveness of this Amendment does not require that any new filings be made
or other action taken to perfect or maintain the perfection of such Liens; and
(d) the position of the Lenders with respect to such Liens, the Collateral (as
defined in the applicable Loan Documents) in which a security interest was
granted pursuant to the Loan Documents, and the ability of the Collateral Agent
to realize upon such Liens pursuant to the terms of the Loan Documents have not
been adversely affected in any material respect by the execution, delivery,
performance or effectiveness of this Amendment.

 

5.                                      Amendment, Modification and Waiver. 
This Amendment may not be amended, modified or waived except in accordance with
Section 11.1 of the Credit Agreement.

 

6.                                      Entire Agreement.  This Amendment, the
Credit Agreement and the other Loan Documents constitute the entire agreement
among the parties hereto with respect to the subject matter hereof and thereof
and supersede all other prior agreements and understandings, both written and
verbal, among the parties hereto with respect to the subject matter hereof. 
Except as expressly set forth herein, this Amendment shall not by implication or
otherwise limit, impair, constitute a waiver of, or otherwise affect the rights
and remedies of any party under, the Credit Agreement or other Loan Documents,
nor alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or other
Loan Documents, all of which are ratified and affirmed in all respects and shall
continue in full force and effect.  It is understood and agreed that each
reference in each Loan Document to the Credit Agreement, whether direct or
indirect, shall hereafter be deemed to be a reference to the Credit Agreement as
amended hereby and that this Amendment is a Loan Document.

 

7.                                      GOVERNING LAW AND SUBMISSION TO
JURISDICTION.  SECTIONS 11.11 AND 11.12 OF THE CREDIT AGREEMENT ARE HEREBY
INCORPORATED BY REFERENCE INTO THIS AMENDMENT AND SHALL APPLY HERETO MUTATIS
MUTANDIS.

 

8.                                      Waiver of Jury Trial.  Section 11.13 of
the Credit Agreement is hereby incorporated by reference into this Amendment and
shall apply hereto mutatis mutandis.

 

9.                                      Counterparts.  Section 11.16 of the
Credit Agreement is hereby incorporated by reference into this Amendment and
shall apply hereto mutatis mutandis.

 

10.                               Entire Agreement.  Section 11.17 of the Credit
Agreement is hereby incorporated by reference into this Amendment and shall
apply hereto mutatis mutandis.

 

[SIGNATURE PAGES FOLLOW]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Amendment as of the date first written
above.

 

 

CITICORP USA, INC.

 

as the Administrative Agent

 

 

 

By:

/s/ Justin McMahan

 

 

Name: Justin McMahan

 

 

Title: Vice President

 

 

 

 

 

TENET HEALTHCARE CORPORATION,

 

as the Borrower

 

 

 

By:

/s/ Tyler C. Murphy

 

 

Name: Tyler C. Murphy

 

 

Title: Treasurer

 

 

 

 

 

AMISUB (SFH), INC.

 

AMISUB OF NORTH CAROLINA, INC.

 

AMISUB OF SOUTH CAROLINA, INC.

 

BROOKWOOD HEALTH SERVICES, INC.

 

COASTAL CAROLINA MEDICAL CENTER, INC.

 

DELRAY MEDICAL CENTER, INC.

 

DOCTORS HOSPITAL OF MANTECA, INC.

 

DOCTORS MEDICAL CENTER OF MODESTO, INC.

 

EAST COOPER COMMUNITY HOSPITAL, INC.

 

FOUNTAIN VALLEY REGIONAL HOSPITAL AND MEDICAL CENTER

 

FRYE REGIONAL MEDICAL CENTER, INC.

 

HOUSTON SPECIALTY HOSPITAL, INC.

 

JFK MEMORIAL HOSPITAL, INC.

 

LAKEWOOD REGIONAL MEDICAL CENTER, INC.

 

LIFEMARK HOSPITALS OF FLORIDA, INC.

 

LOS ALAMITOS MEDICAL CENTER, INC.

 

NORTH FULTON MEDICAL CENTER, INC.

 

PALM BEACH GARDENS COMMUNITY HOSPITAL, INC.

 

PLACENTIA-LINDA HOSPITAL, INC.

 

SIERRA VISTA HOSPITAL, INC.

 

TENET GOOD SAMARITAN, INC.

 

TENET HEALTHSYSTEM BARTLETT, INC.

 

TENET HEALTHSYSTEM DESERT, INC.

 

TENET HEALTHSYSTEM DI, INC.

 

TENET HEALTHSYSTEM GB, INC.

 

TENET HEALTHSYSTEM HOSPITALS, INC.

 

TENET HEALTHSYSTEM NORTH SHORE, INC.

 

TENET HEALTHSYSTEM SGH, INC.

 

TENET HEALTHSYSTEM SL, INC.

 

[SIGNATURE PAGE TO AMENDMENT]

 

--------------------------------------------------------------------------------


 

 

TENET HEALTHSYSTEM SPALDING, INC.

 

TENET HIALEAH HEALTHSYSTEM, INC.

 

TENET ST. MARY’S, INC.

 

TWIN CITIES COMMUNITY HOSPITAL, INC.

 

WEST BOCA MEDICAL CENTER, INC.

 

 

 

By:

/s/ Tyler C. Murphy

 

 

Name: Tyler C. Murphy

 

 

Title: Treasurer

 

 

 

 

 

CGH HOSPITAL, LTD.

 

By: Coral Gables Hospital, Inc., as General Partner

 

HILTON HEAD HEALTH SYSTEM, L.P.

 

By: Tenet Physician Services — Hilton Head, Inc., as General Partner

 

NEW MEDICAL HORIZONS II, LTD.

 

By: Cypress Fairbanks Medical Center Inc., as General Partner

 

TENET FRISCO, LTD.

 

By: Tenet Healthsystem Hospitals, Inc., as General Partner

 

TENET HEALTHSYSTEM HAHNEMANN, L.L.C.

 

By: Tenet HealthSystem Philadelphia, Inc., as Sole Member

 

TENET HEALTHSYSTEM ST. CHRISTOPHER’S HOSPITAL FOR CHILDREN, L.L.C.

 

By: Tenet HealthSystem Philadelphia, Inc., as Sole Member

 

TENET HOSPITALS LIMITED

 

By: Tenet Texas, Inc., as General Partner

 

TH HEALTHCARE, LTD.

 

By: Lifemark Hospitals, Inc., as General Partner

 

 

 

By:

/s/ Tyler C. Murphy

 

 

Name: Tyler C. Murphy

 

 

Title: Treasurer

 

 

 

 

 

VHS SAN ANTONIO PARTNERS, LLC

 

 

 

By:  VHS Acquisition Subsidiary Number 5, Inc., its Managing Member, and VHS
Holding Company, Inc.

 

 

 

By:

/s/ Tyler C. Murphy

 

 

Name: Tyler C. Murphy

 

 

Title: Treasurer

 

 

 

 

 

HOSPITAL DEVELOPMENT OF WEST PHOENIX, INC.

 

VHS ACQUISITION CORPORATION

 

VHS ACQUISITION SUBSIDIARY NUMBER 1, INC.

 

VHS ACQUISITION SUBSIDIARY NUMBER 7, INC.

 

VHS ACQUISITION SUBSIDIARY NUMBER 9, INC.

 

[SIGNATURE PAGE TO AMENDMENT]

 

--------------------------------------------------------------------------------


 

 

VHS CHILDREN’S HOSPITAL OF MICHIGAN, INC.

 

VHS DETROIT RECEIVING HOSPITAL, INC.

 

VHS HARPER-HUTZEL HOSPITAL, INC.

 

VHS HURON VALLEY-SINAI HOSPITAL, INC.

 

VHS OF ARROWHEAD, INC.

 

VHS OF ILLINOIS, INC.

 

VHS REHABILITATION INSTITUTE OF MICHIGAN, INC.

 

VHS SINAI-GRACE HOSPITAL, INC.

 

VHS WEST SUBURBAN MEDICAL CENTER, INC.

 

VHS WESTLAKE HOSPITAL, INC.

 

VHS OF PHOENIX, INC.

 

 

 

By:

/s/ Tyler C. Murphy

 

 

Name: Tyler C. Murphy

 

 

Title: Treasurer

 

 

 

 

 

CITIBANK, N.A.,

 

as a Lender

 

 

 

By:

/s/ Justin McMahan

 

 

Name: Justin McMahan

 

 

Title: Vice President

 

 

 

 

 

WELLS FARGO CAPITAL FINANCE LLC,

 

as a Lender

 

 

 

By:

/s/ David Klages

 

 

Name: David Klages

 

 

Title: Duly Authorized Signor

 

 

 

 

 

Siemens Financial Services, Inc.,

 

as a Lender

 

 

 

By:

/s/ John Finore

 

 

Name: John Finore

 

 

Title: Vice President

 

 

 

By:

/s/ Uri Sky

 

 

Name: Uri Sky

 

 

Title: Vice President

 

[SIGNATURE PAGE TO AMENDMENT]

 

--------------------------------------------------------------------------------


 

 

CIT HEALTHCARE LLC,

 

as a Lender

 

 

 

By:

/s/ Barbara Perich

 

 

Name: Barbara Perich

 

 

Title: Director

 

 

 

 

 

Goldman Sachs Bank USA,

 

as a Lender

 

 

 

By:

/s/ Michelle Latzoni

 

 

Name: Michelle Latzoni

 

 

Title: Authorized Signatory

 

 

 

 

 

ROYAL BANK OF CANADA,

 

as a Lender

 

 

 

By:

/s/ Mustafa Topiwalla

 

 

Name: Mustafa Topiwalla

 

 

Title: Authorized Signatory

 

 

 

 

 

Bank of America, N.A.

 

as a Lender

 

 

 

By:

/s/ Laura Weiland

 

 

Name: Laura Weiland

 

 

Title: Vice President

 

 

 

 

 

 

 

COMPASS BANK,

 

as a Lender

 

 

 

By:

/s/ Marla Cannon

 

 

Name: Marla Cannon

 

 

Title: Vice President

 

[SIGNATURE PAGE TO AMENDMENT]

 

--------------------------------------------------------------------------------